Case 18-14970-JDW             Doc 18      Filed 01/31/19 Entered 01/31/19 13:32:02                      Desc Main
                                          Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                CHAPTER 13 CASE NO.:

CHARISSE HARRIS                                                                  18-14970-JDW

                        TRUSTEE’S OBJECTION TO CONFIRMATION

         COMES NOW Trustee, Locke D. Barkley, by and through counsel, and files

this Trustee’s Objection to Confirmation, and in support thereof states as follows:

         1.       The Debtor1 commenced this proceeding with the filing of a Chapter 13

Bankruptcy Petition December 19, 2018. The Debtor filed a proposed Amended

Chapter 13 Plan (Dkt. #13) on January 18, 2019 (the “Plan”).

         2.       The Debtor is below median income. The Plan is for a 60 month term,

with a plan payment of $661.00 bi-weekly (or $1,432.17 per month), and no

distribution to nonpriority unsecured creditors.

         3.       The Debtor has failed to commence plan payments as required by 11

U.S.C. § 1326(a)(1).

         4.       The Plan fails to comply with 11 U.S.C. § 1325(a)(1). Section 3.1(a) of

the Plan is unclear. It states that the ongoing mortgage payments will be paid

beginning with February 2019; however, the prepetition arrears also include the

February 2019 payment. Based upon the delinquency in plan payments, the

Trustee does not have sufficient funds to administer the plan.



1
  The above-referenced Debtor or Debtors shall be referred to herein in the singular as Debtor unless specified
otherwise.
Case 18-14970-JDW     Doc 18   Filed 01/31/19 Entered 01/31/19 13:32:02       Desc Main
                               Document     Page 2 of 3




      5.     Confirmation of the Plan should be denied and the case dismissed.

Should the Debtor be delinquent in plan payments at the time of the hearing on this

Objection, the Trustee also requests that the bankruptcy case be dismissed.

      WHEREFORE, PREMISES CONSIDERED, Trustee, Locke D. Barkley,

requests that upon notice and hearing that this Court enter its order sustaining the

Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy

estate may be entitled.

      Dated: January 31, 2019

                                        Respectfully submitted,
                                        LOCKE D. BARKLEY, TRUSTEE

                                        /s/ W. Jeffrey Collier
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: January 31, 2019
Case 18-14970-JDW   Doc 18   Filed 01/31/19 Entered 01/31/19 13:32:02   Desc Main
                             Document     Page 3 of 3


                                     /s/ W. Jeffrey Collier
                                     W. JEFFREY COLLIER
